Citation Nr: 0418120	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  96-37 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral otitis externa.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1953 to 
July 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The Board remanded this case for additional development in 
February 2001.  In August 2003, the RO determined that the 
veteran was not competent to handle disbursement of funds.  
The Board again remanded this case in December 2003.  The 
case has since returned to the Board.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  Clinical evidence of record does not establish that the 
veteran's bilateral otitis externa is productive of swelling, 
dry and scaly or serous discharge, or itching, requiring 
frequent and prolonged treatment.

3.  The veteran is not frequently hospitalized for his 
service-connected bilateral otitis externa and there is no 
indication that this disability has a marked interference 
with employment beyond that contemplated in the schedular 
standards.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral otitis externa are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87a, Diagnostic Code 6210 (in 
effect prior to June 10, 1999); and 38 C.F.R. §§ 3.321(b), 
4.87, Diagnostic Code 6210 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court of Appeals for Veterans Claims (Court) recently 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Court also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Id. at 422.

The February 2004 supplemental statement of the case (SSOC) 
notified the veteran of the laws and regulations pertinent to 
his claim.  Specifically, the veteran was notified of the 
former and revised criteria for the evaluation of otitis 
externa, and of the regulations pertaining to VA's duty to 
notify and to assist.  The Board acknowledges that the August 
1996 statement of the case (SOC), the June 2000 SSOC, and the 
September 2003 SSOC did not include the appropriate rating 
criteria.  Nonetheless, these documents advised the veteran 
of the evidence of record and adjudicative actions taken.  
The February 2001 and December 2003 Board remands also 
notified the veteran of the enactment of the VCAA.
 
In November 2001, the RO sent the veteran a letter notifying 
him of his rights in the VA claims process.  The veteran was 
advised that the evidence needed to show increased 
disability, which could be established by medical evidence or 
other evidence showing persistent or recurrent symptoms of 
disability.  He was advised that VA would get any VA medical 
records or other medical treatment records that he 
identified.  He was also notified that he could submit his 
own statements or statements from other people describing his 
physical symptoms.  The veteran was advised that he had the 
opportunity to submit any additional medical evidence not 
previously considered in regards to his claim for a 
compensable rating.  He was also advised to submit 
authorizations for the release of private treatment records.  

The November 2001 letter did not specifically contain the 
"fourth element."  Notwithstanding, VA's Office of General 
Counsel recently held that the Court's statement in Pelegrini 
regarding the "fourth element" was "obiter dictum and is 
not binding on VA" and that "section 5103(a) does not 
require VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim."  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  

In this case, the initial AOJ decision denying the veteran's 
claim was made prior to the enactment of the VCAA.  VCAA 
notice was not provided to the veteran prior to the initial 
AOJ adjudication denying the claim, and thus, the timing of 
the notice does not comply with the express requirements of 
Pelegrini.  While the Court did not address whether, and if 
so, how, the Secretary can properly cure a timing defect, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
First, it was impossible for the RO to provide VCAA notice 
prior to the enactment of the VCAA.  Second, as discussed 
above, the content requirements of a VCAA notice have been 
fully satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board notes that in reviewing AOJ 
determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  Thus, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, at 
421.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  In 
response to VA's November 2001 letter, the veteran submitted 
an authorization for the release of private audiology 
records.  The veteran reported only one evaluation on January 
4, 2002, and submitted a copy of these test results.  As 
such, there is no need for VA to request this information.  
Pursuant to the Board's December 2003 remand, the RO obtained 
the veteran's medical records pertaining to treatment for his 
ears from the VA medical center (VAMC) in San Juan for the 
period from approximately 1991 to February 2004.  The veteran 
submitted various private medical records in support of his 
claim, but has not provided authorizations for release of any 
additional information.  In keeping with the duty to assist, 
the veteran was provided VA examinations in July 1992, 
January 1996, November 1999, and July 2003.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

In August 1990, the veteran presented to the VA outpatient 
clinic with complaints of an earache for years.  He reported 
that lately the condition is worsening.  On examination, the 
tympanic membranes were intact and canals were clear.  
Diagnoses included otalgia.  

Private medical report dated in December 1991 notes a long 
history related to the veteran's ears.  Diagnoses included 
hearing impairment right ear and loss of hearing acuity.  The 
veteran was prescribed eardrops.  

The veteran underwent a VA general medical examination in 
July 1992.  The veteran reported frequent ear infections of 
the right ear.  Examination of the ears revealed a patent 
external ear canal, intact eardrums, and no abnormal ear 
discharges.  Diagnoses included a history of otitis externa.

A February 1994 consultation request indicates that the 
veteran was complaining of chronic recurrent ear itching and 
subsequent serous discharge.  At present, the physical 
examination was negative.  Provisional diagnosis was rule out 
recurrent otitis externa.   

The veteran underwent a VA ear disease examination in June 
1994.  The veteran complained of intermittent itchy ear 
discharge.  He was last seen in the ENT clinic in March 1994 
and that examination was negative.  Physical examination 
revealed normal eardrum, tympani, and mastoid.  There was no 
active ear disease.  Diagnoses included atopic dermatitis 
external ear.

Outpatient note indicates that the veteran was seen in 
September 1995 with complaints of pain, discomfort, and 
drainage in the left ear.  On examination, the left ear canal 
was occluded by cerumen near the drum.  The right canal was 
clear and the drum was not infected.  Impression was 
ceruminosis.

A statement from a private otolaryngologist indicates that 
the veteran was examined and diagnosed with ear canal 
seborrheic dermatitis.  The date of this statement is not 
legible, but it appears to have been received by VA in June 
1995.  

The veteran underwent a VA ear disease examination in January 
1996.  He complained of tinnitus.  Examination of the ears 
revealed normal auricle, tympanic membrane, tympano, and 
mastoid.  There was no active ear disease.  

A September 1999 triage note indicates that the veteran 
presented to the primary care clinic with complaints of left 
ear discomfort accompanied with dizziness.  No diagnosis was 
provided and the veteran was referred to a physician.  

The veteran underwent a VA ear disease examination in 
November 1999.  He reported decreased hearing, and earache 
with intermittent drainage.  On physical examination, the 
auricle, external canal, tympanic membrane, tympanum, and 
mastoids were described as normal.  There were no polyps or 
suppuration.  The examiner noted that there was no active ear 
disease.  Diagnosis was normal ear examination at the present 
time.

The veteran underwent a private audiological evaluation in 
January 2002, which revealed a bilateral high frequency 
sensory hearing loss and normal middle ear function.  The 
examination report did not note findings related to otitis 
externa.  

The veteran most recently underwent a VA ear disease 
examination in July 2003.  He reported hearing loss and 
intermittent drainage from the ears.  On physical 
examination, the auricle, external canal, tympanic membrane, 
tympanum, and mastoids were all described as normal.  
Diagnoses were normal ear examination and presbyacusis.  The 
examiner further noted that otitis externa is not a cause of 
sensorineural hearing loss unless it is of the malignant type 
and chronic, which the veteran does not have.  

VA records dated from approximately January to February 2004 
indicate that the veteran was admitted to a nursing home 
facility.  A January 2004 note indicates the veteran 
complains of itching and discharge from the ears.  No 
objective findings were reported.

Analysis

In May 1995, the Board granted service connection for 
bilateral otitis externa.  In November 1995, the RO assigned 
a noncompensable evaluation (pending VA examination), 
effective May 13, 1991.  The noncompensable evaluation was 
confirmed by rating action dated in February 1996.  The 
veteran contends that the currently assigned noncompensable 
evaluation for his service-connected otitis externa does not 
adequately compensate him for the severity of his disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

The RO initially evaluated the veteran's service-connected 
otitis externa pursuant to Diagnostic Codes 6203-6100.  
Pursuant to Diagnostic Code 6203, otitis interna was to be 
rated as loss of hearing.  38 C.F.R. § 4.87a, Diagnostic Code 
6203 (in effect prior to June 10, 1999).  Evidence of record 
indicates the veteran suffers from some hearing loss; 
however, the July 2003 VA examiner indicated that the 
veteran's sensorineural hearing loss was not a result of his 
service-connected otitis externa.  The RO has also considered 
Diagnostic Codes 6200 and 6201, governing the evaluation of 
otitis media.  See 38 C.F.R. § 4.87a, Diagnostic Codes 6200, 
6201 (in effect prior to June 10, 1999); and 38 C.F.R. 
§ 4.87, Diagnostic Codes 6200, 6201 (2003).  The Board notes 
that the veteran's claim for service connection for otitis 
media was previously denied.  As pointed out in the December 
2003 Board remand, the most appropriate rating code for the 
veteran's service-connected bilateral otitis externa is 
Diagnostic Code 6210.  Accordingly, the Board will not 
discuss the various VA audiological examinations of record, 
or consider the application of the diagnostic codes relating 
to hearing loss and/or otitis media.  

Effective June 10, 1999, the schedule of ratings for the ear 
(Diagnostic Code series 6200) was changed.  The VA General 
Counsel has held that where a law or regulation changes 
during the pendency of a claim for increased rating, the 
Board should first determine whether application of the 
revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the 
revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

Prior to June 10, 1999, disease of the auditory canal with 
swelling, dry and scaly or serous discharge, itching, 
requiring frequent and prolonged treatment, warranted a 10 
percent evaluation.  38 C.F.R. § 4.87a, Diagnostic Code 6210 
(1998).  Under the revised criteria, chronic otitis externa 
with swelling, dry and scaly or serous discharge, and itching 
requiring frequent and prolonged treatment warrants a 10 
percent evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6210 
(2003).  

In terms of the veteran's appeal, the amendment to Diagnostic 
Code 6210 was essentially nonsubstantive.  Therefore, the 
Board finds that applying the new regulation in the first 
instance would not prejudice the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The veteran reports subjective complaints such as 
intermittent itching and discharge associated with his otitis 
externa.  Medical evidence of record indicates that the 
veteran has sought medical treatment for ear complaints on 
various occasions since 1991.  Objective findings, however, 
are minimal and VA examinations are basically negative for 
any evidence of active ear disease.  The veteran's ear canals 
have repeatedly been described as clear or normal; and edema, 
scaling, or discharge has not been noted.  The Board 
acknowledges the diagnoses of atopic dermatitis of the ear in 
June 1994, of seborrheic dermatitis of the ear canal in 
approximately 1995, and that the veteran has occasionally 
been prescribed eardrops.  Notwithstanding, the clinical 
evidence of record simply does not establish objective 
symptoms requiring frequent and prolonged treatment.  
Accordingly, a compensable evaluation is not warranted.  

The Board has specifically considered whether the veteran is 
entitled to a staged rating.  See Fenderson, supra.  It is 
the Board's conclusion, however, that at no time since 
service connection was established has the veteran's 
disability warranted a compensable evaluation.  Consequently, 
a staged rating is not warranted.  Further, as the 
preponderance of the evidence is against the veteran's claim 
for increase, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for bilateral otitis 
externa and there is no indication that this disability has a 
marked interference with employment beyond that contemplated 
in the schedular standards.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).








(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial compensable evaluation for service-
connected bilateral otitis externa is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



